Appeal from an award of disability compensation. Claimant was employed in a factory where fabric and leather gloves were manufactured. An infection developed in one of her eyes. Previous to this time she liad no trouble with her eyes. There is competent and credible evidence which indicates that fuzz from the materials which she used in her work was an Irritant to the conjunctive of the eye, and that this was a competent producing cause of her condition. Award unanimously affirmed, with costs to the State Industrial Board. Present ■ — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ.